Case: 17-40318      Document: 00514160342         Page: 1    Date Filed: 09/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 17-40318                                    FILED
                                  Summary Calendar                         September 18, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
KENISHA S. BOYD,

              Plaintiff - Appellant

v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 2:15-CV-708


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Kenisha S. Boyd brought suit against her former employer, the Texas
Department of Criminal Justice (“TDCJ”), under Title VII of the Civil Rights
Act of 1964. The magistrate judge held a mediation conference and reported to
the district court that “the conference resulted in a settlement.” The district
court twice granted the parties’ joint motion to stay the proceedings to allow



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40318     Document: 00514160342      Page: 2    Date Filed: 09/18/2017



                                  No. 17-40318
the parties to finalize the settlement agreement. In their second motion to stay,
the parties asserted that they were “waiting on the finalization of the State of
Texas settlement process before the release can be signed and a stipulation of
dismissal can be filed with the Court.” Boyd then moved the district court “to
determine that no settlement agreement yet exists in this case, and that the
purported settlement agreement . . . is not a valid and enforceable agreement.”
The district court denied her motion.
      Boyd appeals the district court’s denial of her motion. She asserts that
this court has appellate jurisdiction pursuant to 28 U.S.C. § 1291, which
provides that “[t]he courts of appeals . . . shall have jurisdiction of appeals from
all final decisions of the district courts.” But the parties never filed a
stipulation of dismissal with the district court, and the district court did not
otherwise enter a final judgment resolving the dispute between the parties.
Boyd does not invoke the collateral order doctrine, and in any case the validity
of the settlement agreement is not “effectively unreviewable on appeal from a
final judgment.” See In re Deepwater Horizon, 793 F.3d 479, 484 (5th Cir. 2015)
(setting forth the three-pronged test to apply the collateral order doctrine).
      Because Boyd does not appeal a final decision of the district court, we
DISMISS her appeal for lack of jurisdiction.




                                         2